Opinion issued May 7, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00254-CR
____________

JAMES THYE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1165559



MEMORANDUM  OPINION
 The trial court pronounced sentence in cause number 116559 on March 17,
2009.  Appellant's counsel filed a timely motion for new trial and a notice of appeal
See Tex. R. App. P. 21.4, 26.2.  On April 21, 2009, appellant's counsel, Brian W.
Wice , filed a motion to dismiss the above-referenced appeal. (1)  The motion complies
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	 Any pending motions are denied as moot.
	The Clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.PER CURIAM

Panel consists of Justices Jennings, Keyes, and Higley. 

Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel's motion also informed this Court that the trial court granted
appellant's motion for new trial on April 21, 2009.